Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to application filed on 05/31/2022 in which claims 1-21 are presented for examination.
					(3) Status of Claims
2.	Claims 1-21 are pending, of which claims 1, 11 and 21 are in independent form. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-21 rejected on the ground of nonstatutory double patenting over claims 1-20 of US Patent 11,287,944. This is a double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as claims 1-21 of the current application are broadened versions of claims 1-20 of US Patent 11,287,944.

Allowable Subject Matter
4.	Claims 6-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten a) in independent form and b) to overcome the Double Patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

				Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-5, 9-16 and 19-21 are rejected under 35 U.S.C 103 as being unpatentable over Brown (US PG Pub 2010/0164959) filed on July 01, 2010 in view of Koch et al. (US PG Pub 2012/0113007) published on May 10, 2012.

As per claim 1, 11 and 21, Brown teaches (New) An application window display method, comprising: displaying, by a terminal that supports displaying a plurality of application windows, a first graphical user interface (GUI) (fig 3A-B discloses application window displays image of the applications, as taught by Brown), wherein the first GUI comprises a first application window (fig2-3A-B discloses application window, as taught by Brown); 
receiving, by the terminal, an input operation performed on the first application window(fig 3A-C and 4B Para[0014] disclose user slide the finger upward or side direction, as taught by Brown);   and displaying, by the terminal, a second GUI in response to the input operation(fig 3A-B and 4B displays keyboard, as taught by Brown), wherein the second GUI comprises a soft keyboard at a fixed display location(fig 3A-B and 4B displays keyboard, as taught by Brown), and wherein the area in which the soft keyboard is displayed in the second GUI at least partially overlaps a display location of the first application window in the first GUI(fig 3A-B and 4B keyboard overlap the displayed image, as taught by Brown).
Brown does not explicitly teach wherein an area in the second GUI other than an area in which the soft keyboard is displayed is a drawing area that comprises at least a portion of the first application window, with the first application window being completely displayed in the drawing area of the second GUI;
On the other hand, Koch teaches wherein an area in the second GUI other than an area in which the soft keyboard is displayed is a drawing area (fig 5A Para[0241] keyboard displays in a text entry area, as taught by Koch) that comprises at least a portion of the first application window, with the first application window being completely displayed in the drawing area of the second GUI(fig 5C and 5EE Para[0246] [0275] second portion of the GUI displays (e.g. 5022) the same image as the first portion (e.g. 5006), as taught by Koch);
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Brown invention with the teaching of Koch because doing so would result in increased visibility  by displaying the duplicate image at a larger size(Para[0268]).

	As per claim 2 and 12, the combination of Brown and Koch teaches wherein the displaying the second GUI comprises: drawing, by the terminal, the soft keyboard at a fixed location in the second GUI(fig 5B area 5022 displays in a second portion of the display, as taught by Koch); determining, by the terminal, an area in the second GUI other than the soft keyboard as a drawing area in which an application window is allowed to be drawn(fig 5C and 5Z Para[0271-0272]] pasted the input in the text area and it is obvious to one ordinary skill in the art that pasting text into an area is similar to drawing into an area, as taught by Koch); and drawing, by the terminal, the first application window in the drawing area(fig 5C and 5Z, 5HH Para[0271-0272]] pasted the input in the text area and it is obvious to one ordinary skill in the art that pasting text into an area is similar to drawing into an area, as taught by Koch).

	As per claim 3 and 13, the combination of Brown and Koch teaches wherein the drawing the first application window in the drawing area comprises: 
querying, by the terminal, a window state of the first application window in the first GUI(Para[0014-0016], as taught by Brown); determining, by the terminal, window parameters of the first application window in the second GUI based on the window state, wherein the window parameters comprise a size and a location that are of the first application window(Para[0012][0016][0020][0028], as taught by Koch); and drawing, by the terminal, the first application window in the drawing area according to the window parameters(fig 5Z-AA and 5HHPara[0012][0016][0020][0028], as taught by Koch).

	As per claim 4 and 14, the combination of Brown and Koch teaches wherein the window state of the first application window in the first GUI is a maximized state(fig 3A displays at a full screen, as taught by Brown); and wherein the determining the window parameters of the first application window in the second GUI comprises: determining, by the terminal, as the window parameters of the first application window in the second GUI, a location and a size that are of a largest rectangle in the drawing area (5EE Para[0275] e.g. 5122 being displayed in the second portion of the display, as taught by Koch).

	As per claim 5 and 16, the combination of Brown and Koch teaches wherein the window state of the first application window in the first GUI is a restored state(fig 5ZZ-5AAA window 110 goes back to full screen mode, as taught by Koch); and 
wherein the determining the window parameters of the first application window in the second GUI comprises: 
determining, by the terminal, whether the first application window in the first GUI is able to be disposed in the drawing area(fig 5EEE, as taught by Koch); and 
performing at least one of: 
	using, by the terminal, in response to the first application window being able to be disposed in the drawing area, the first size of the first application window in the first GUI as the size of the first application window in the second GUI, and using, by the terminal, a location with the first size in the drawing area as the location of the first application window in the second GUI; or 
	reducing, by the terminal, in response to the first application window not being able to be disposed in the drawing area, the first application window from the first size to the second size, and using, by the terminal, a location with the second size in the drawing area as the location of the first application window in the second GUI(fig 5CC-5EE, as taught by Koch).

	As per claim 9 and 19, the combination of Brown and Koch teaches wherein the first GUI further comprises a second application window(fig 5C e.g. 5016a and 5016b, as taught by Koch); wherein the second GUI further comprises the second application window(fig 5C e.g. 5016C, as taught by Koch), and wherein the second application window does not overlap the soft keyboard(fig 5C e.g. 5016-B in the middle, as taught by Koch); and wherein the display location of the soft keyboard in the second GUI at least partially overlaps a display location of the second application window in the first GUI(fig 5P, as taught by Koch).

	As per claim 10 and 20, the combination of Brown and Koch teaches wherein the first application window displayed in the second GUI does not overlap the second application window (fig 5C-D and 5Z-5AA, as taught by Koch).

	As per claim 15, the combination of Brown and Koch teaches wherein the soft keyboard is fixedly displayed at the bottom of the second GUI, wherein a height D2 of the first application window in the first GUI is greater than a height Di of the drawing area (fig 5L and 5EEE Para[0254], as taught by Koch), wherein Di>o, and wherein D2>o (fig 5L and 5EEE both window’s height is more than 0, as taught by Koch); and wherein the instructions for reducing the first application window from the first size to the second size comprise instructions for: 
using the height Di of the drawing area as a height of the first application window in the second GUI (fig 5L, o Para[0254][0259][0298], as taught by Koch); using a width of the first application window in the first GUI as a width of the first application window in the second GUI(fig 5n Para[0257-0258][0298], as taught by Koch); and obtaining the size of the first application window in the second GUI(fig 5EEE Para[0275], as taught by Koch).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, September 24, 2022